Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/988,982 filed on August 10, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 9, 2019 (Japan 2019-147314).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted on August 10, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated August 10, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Minamisawa et al. USPGPub 2020/0174272 A1 (hereafter Minamisawa ‘272).
The applied reference, Minamisawa ‘272 has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
However, even if reference Minamisawa ‘272  is excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b). Alternatively, to overcome a prior art rejection, applicant(s) may submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Regarding claim 1, Minamisawa ‘272 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0025]: “an optical unit 1 having a shake correction function”), comprising:
a movable body (movable body 3) including a lens (lens group 2A);
a gimbal structure (gimbal mechanism 4) to support the movable body rotatably around a first axis intersecting with an optical axis of the lens and rotatably around a second axis intersecting with the optical axis and the first axis (paragraph [0029]: “the movable body 3 is so supported by the gimbal mechanism 4 as to be swingable around a first axis R1 orthogonal to the optical axis L (the Z axis) and a second axis R2 orthogonal to the optical axis L and the first axis R1.”);
a securing body (fixed body 5) to support the movable body via the gimbal structure (paragraph [0027]: “a fixed body 5 that supports the movable body 3 via the gimbal mechanism 4”); and
a flexible printed board (first flexible printed circuit board 7) extending from the movable body (“a first flexible printed circuit board 7 connected with the movable body 3”) in a first direction intersecting with the optical axis (see extension of 7 in the +Y direction intersecting the optical axis direction Z in Fig. 2), 
wherein the securing body includes:
a chassis (case 50) to surround an outer circumference side of the movable body and the gimbal structure (paragraph [0044]: “The case 50 includes an outer frame portion 50A that surrounds the outer periphery of the movable body 3” see also how gimbal mechanism/frame 9(4) is inside case 50 in Fig. 1); and
a cover (first cover 51, second cover 52 and wiring cover 53) to house the chassis (see how 51 and 52 house the outer frame portion 50A of the case 50 and how 53 and 52 house the wiring housing portion 50B of the case 50) and the flexible printed board extending to a side of the chassis in the first direction (see how 52 and 53 cover all but the distal-most portion of flexible printed circuit board 7 by comparing Figs. 1 and 2), and
the flexible printed board includes:
a securing portion (fixing portion 74) secured to the cover (paragraph [0063]: “The first flexible printed circuit board 7 includes a fixing portion 74 that is fixed to the wiring cover 53”); and
a bend portion (the first folded portion 71, the second folded portion 72) extending in a bended form between the securing portion and the movable body (see e.g. Figs. 2 and 5 and paragraph [0062]).”

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Minamisawa USPGPub 2016/0170227 A1 (hereafter Minamisawa ‘227).
Regarding claim 1, Minamisawa ‘227 teaches “An optical unit (optical unit 100) with a shake correction function (paragraph [0043]: “optical unit with a shake correction function”), comprising:
a movable body (optical module 10) including a lens (lens 1a);
a gimbal structure (gimbal mechanism 30) to support the movable body rotatably around a first axis intersecting with an optical axis of the lens and rotatably around a second axis intersecting with the optical axis and the first axis (e.g. paragraph [0076]: “In this manner, the optical module 10 is swingably supported around the first axial line “L1” by the fixed body 20 and is swingably supported around the second axial line “L2” through the movable frame 32 which is used in the gimbal mechanism 30” see also paragraph [0061]);
a securing body (fixed body 20) to support the movable body via the gimbal structure (e.g. paragraph [0061]: “a gimbal mechanism 30 … is structured between the optical module 10 and the fixed body 20”); and
a flexible printed board (flexible circuit board 1900) extending from the movable body in a first direction intersecting with the optical axis (paragraph [0053]: “The flexible circuit board 1900 is extended along the “Y”-axis direction and led out to the outside of the optical unit 100”), 
wherein the securing body includes:
a chassis (rectangular tube-shaped body part 1210) to surround an outer circumference side of the movable body and the gimbal structure (e.g. paragraph [0083]: “the rectangular movable frame 32 is disposed between the optical module 10 and the rectangular tube-shaped body part 1210 of the fixed body 20” compare Fig. 2A and Fig. 2B); and
a cover (cover 1600 and lower case 1400) to house the chassis and the flexible printed board (see Fig. 2A) extending to a side of the chassis in the first direction (1400 extends in the Y+ direction as far as the side of 1210, and thus is “extending to a side of the chassis in the first direction”), and
the flexible printed board includes:
a securing portion secured to the cover (paragraph [0058]: “the flexible circuit board 1900… is extended to the outside through the opening part 1421 of the bottom plate part 1420 of the lower case 1400” the portion of 1900 that extends through the opening part 1421 is “secured to the cover” see Fig. 3B); and
a bend portion (first curved part 1910 and second curved part 1920) extending in a bended form between the securing portion and the movable body (see Fig. 3B and paragraph [0058]).”

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, Minamisawa ‘272 teaches “The optical unit with a shake correction function according to claim 1, wherein the cover includes:
an image-side cover (second cover 52) to cover the chassis and the flexible printed board from an image side in a direction of the optical axis (paragraph [0044]: “The second cover 52 is fixed to the −Z direction edges of the outer frame portion 50A and the wiring housing portion 50B”); and
an object-side cover (first cover 51 and wiring cover 53) to cover the chassis and the flexible printed board from an object side in the direction of the optical axis (paragraph [0044]: “The first cover 51 is fixed to the +Z direction edge of the outer frame portion 50A. … The wiring cover 53 is fixed to the +Z direction edge of the wiring housing portion 50B”), the object-side cover includes:
a first cover to cover the chassis (first cover 51); and
a second cover (wiring cover 53) disposed on the side of the chassis in the first direction to cover the flexible printed board,”
However, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “an end in the first direction of the first cover includes a cover portion to cover a coupling position of the chassis and the second cover.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minamisawa et al. US-20130182325-A1 “Optical Unit with Shake Correcting Function” pertinent to claim 1.
Minamisawa US-20160124242-A1 “Optical Unit with Shake Correcting Function” pertinent to claim 1.
Enta US-20180173080-A1 “Actuator, Camera Module, and Camera Mounted Device” pertinent claim 1. 
Minamisawa US-20180284477-A1 “Optical Unit with Shake Correcting Function” pertinent to claim 1.
Minamisawa et al. US-20190018258-A1 “Optical Unit with Shake Correcting Function” pertinent to claim 1.
Minamisawa US-20200310152-A1 “Optical Unit with Shake Correcting Function” pertinent to claim 1.
Sue et al. US-20200310153-A1 “Optical Unit with Shake Correcting Function” pertinent to claim 1.
Takei US-20210041717-A1 “Optical Unit with Shake Correcting Function” pertinent co-pending application.
Takei US-20210041715-A1 “Optical Unit with Shake Correcting Function” pertinent co-pending application.
Takei US-11460714-B2“Optical Unit with Shake Correcting Function” pertinent co-pending patent.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872